Case 2:19-cv-06830-ODW-KS Document 41 Filed 07/31/20 Page 1 of 11 Page ID #:211




 1                                                                                                  O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   UNITED STATES OF AMERICA,                         Case № 2:19-cv-06830-ODW (KSx)
12                        Plaintiffs,                  ORDER DENYING DEFENDANTS
13          v.                                         POLARIS SALES, INC. AND
14
                                                       POLARIS INDUSTRIES INC.’S
     POLARIS SALES, INC. et al.,                       MOTION TO DISMISS [29] AND
15                                                     GRANTING DEFENDANT ERNEST
                          Defendants.
16                                                     YANEZ, JR.’S MOTION TO
                                                       DISMISS [31]
17
18
19                                   I.       INTRODUCTION
20          Before the Court are two motions: Defendants Polaris Industries Inc. and
21   Polaris Sales Inc.’s (collectively “Polaris”) Motion to Dismiss, (Mot. to Dismiss
22   (“Polaris Motion”), ECF No. 29), and Defendant Ernest Yanez, Jr.’s Motion to
23   Dismiss (Mot. to Dismiss (“Yanez Motion”), ECF No. 31). For the following reasons,
24   the Court DENIES Polaris’s Motion and GRANTS Yanez’s Motion.1
25
26
27
     1
28    Having carefully considered the papers filed in connection with the Motions, the Court deemed the
     matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-06830-ODW-KS Document 41 Filed 07/31/20 Page 2 of 11 Page ID #:212




 1                            II.       FACTUAL BACKGROUND
 2          The United States (“Government”) owns National Forest System lands in San
 3   Bernardino County, California and brings this action against Polaris and individual
 4   Defendant Yanez on behalf of the United States Department of Agriculture, Forest
 5   Service. (First Am. Compl. (“FAC”), ¶ 1, ECF No. 28.) Polaris is a corporation that
 6   designed, manufactured, marketed, and sold off-highway vehicles that allegedly posed
 7   serious fire risks and had a history of malfunctioning and igniting fires.
 8   (FAC ¶¶ 2, 9.) Over the years, Polaris issued several recalls of these vehicles,
 9   including its RZR model. (FAC ¶¶ 11–12.) For instance, in April 2016, Polaris
10   recalled 133,000 2013–2016 RZR 900 and RZR 1000 vehicles, citing a series of fire
11   reports. (FAC ¶ 12.)
12          On August 7, 2016, Yanez’s 2015 RZR vehicle allegedly malfunctioned and
13   started a fire (“Pilot Fire”) that burned approximately 8,110 acres of the San
14   Bernardino National Forest. (FAC ¶¶ 3, 7–8.) The Government alleges that Yanez’s
15   RZR had an excessive heat defect, which Polaris knew about but did not adequately
16   warn about. (FAC ¶¶ 25, 28.) The Government allegedly sustained costs in excess of
17   $11,645,000.00 to suppress the Pilot Fire and rehabilitate the burned areas. (FAC
18   ¶¶ 32–34.)
19          The Government asserts four claims against Polaris and Yanez: (1) negligence;
20   (2) violations of California Health & Safety Code sections 13001 and 13007–13009.1,
21   and California Civil Code section 3287; (3) violations of California Public Resources
22   Code section 44212 and 36 C.F.R. § 261.5; and (4) trespass by fire. (FAC ¶¶ 37–60.)
23   The Government also claims that Polaris is subject to strict product liability. (FAC
24   ¶¶ 61–68.)
25
26
27   2
       The FAC incorrectly identifies the third claim as a violation of California Health and Safety Code
28   section 4421; however, no such code section exist. The Parties agree that the correct citation is to
     California Public Resources Code section 4421. (Decl. of Erin N. Brandt ¶ 5, ECF No. 31.)



                                                      2
Case 2:19-cv-06830-ODW-KS Document 41 Filed 07/31/20 Page 3 of 11 Page ID #:213




 1                            III.      LEGAL STANDARD
 2         A court may dismiss a complaint under Federal Rule of Civil Procedure
 3   (“Rule”) 12(b)(6) for lack of a cognizable legal theory or insufficient facts pleaded to
 4   support an otherwise cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901
 5   F.2d 696, 699 (9th Cir. 1988). To survive dismissal, a complaint need only satisfy the
 6   minimal notice pleading requirements of Rule 8(a)(2)—a short and plain statement of
 7   the claim.   Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003).            The factual
 8   “allegations must be enough to raise a right to relief above the speculative level.” Bell
 9   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).          That is, the complaint must
10   “contain sufficient factual matter, accepted as true, to state a claim to relief that is
11   plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation
12   marks omitted).
13         The determination of whether a complaint satisfies the plausibility standard is a
14   “context-specific task that requires the reviewing court to draw on its judicial
15   experience and common sense.” Id. at 679. A court is generally limited to the
16   pleadings and must construe all “factual allegations set forth in the complaint . . . as
17   true and . . . in the light most favorable” to the plaintiff. Lee v. City of Los Angeles,
18   250 F.3d 668, 679 (9th Cir. 2001).        However, a court need not blindly accept
19   conclusory allegations, unwarranted deductions of fact, and unreasonable inferences.
20   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
21         Where a district court grants a motion to dismiss, it should generally provide
22   leave to amend unless it is clear the complaint could not be saved by any amendment.
23   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
24   1025, 1031 (9th Cir. 2008).      Leave to amend may be denied when “the court
25   determines that the allegation of other facts consistent with the challenged pleading
26   could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
27   Co., 806 F.2d 1393, 1401 (9th Cir. 1986).         Thus, leave to amend “is properly
28




                                                 3
Case 2:19-cv-06830-ODW-KS Document 41 Filed 07/31/20 Page 4 of 11 Page ID #:214




 1   denied . . . if amendment would be futile.” Carrico v. City of San Francisco, 656 F.3d
 2   1002, 1008 (9th Cir. 2011).
 3                                 IV.      DISCUSSION
 4         Under Rule 12(b)(6), Polaris moves to dismiss the Government’s second and
 5   third claims against it, while Yanez moves to dismiss only the third claim against him.
 6   (See Polaris Mot. 1; Yanez Mot. 3.) The Court addresses Yanez’s Motion first.
 7   A.    Yanez’s Motion to Dismiss
 8         Yanez moves to dismiss the Government’s third claim for violations of
 9   California Public Resources Code section 4421 and 36 C.F.R. section 261.5. (Yanez
10   Mot. 3.) Specifically, Yanez argues that the Government cannot state a cognizable
11   cause of action under either of those authorities, and thus the Court should dismiss the
12   third claim against Yanez without leave to amend. (Yanez Mot. 6.)
13                     a. Violation of California Public Resources Code Section 4421
14         Yanez challenges the applicability of California Public Resources Code section
15   4421 to this case on the grounds that it: (1) does not give rise to a stand-alone claim;
16   (2) relates to prescribed burns only; and (3) requires intentional conduct.
17   (Yanez Mot. 6.)
18         First, Yanez contends that the Government’s basis for liability as to the third
19   claim is negligence per se, which does not give rise to a private right of action for a
20   statutory violation in California. (Yanez Mot. 7.) Thus, Yanez argues that the Court
21   should dismiss this claim as duplicative of the first claim for negligence.
22   (Yanez Mot. 7.) The Government denies that the third claim is duplicative and asserts
23   that bringing it separately helps “make clear that the defendants’ alleged violation of
24   [section 4421] . . . is a specific basis for proving the defendants’ liability in this
25   action.” (Opp’n to Yanez Mot. (“Yanez Opp’n”) 7, ECF No. 35.) The Government
26   neither disputes Yanez’s characterization of its argument as one based on negligence
27   per se nor provides caselaw treating a violation of section 4421 as a stand-alone claim.
28         When a statute “serves the subsidiary function of providing evidence of an




                                                4
Case 2:19-cv-06830-ODW-KS Document 41 Filed 07/31/20 Page 5 of 11 Page ID #:215




 1   element of a preexisting common law cause of action,” that is distinct from creating a
 2   new private right of action. Crusader Ins. Co. v. Scottsdale Ins. Co., 54 Cal. App. 4th
 3   121, 125 (1997). To determine whether a violation of a statute gives rise to a private
 4   cause of action, courts consider whether the California Legislature “manifested an
 5   intent to create . . . a private cause of action.” Lu v. Hawaiian Gardens Casino, Inc.,
 6   50 Cal. 4th 592, 596 (2010) (internal quotation marks omitted). “Such legislative
 7   intent, if any, is revealed through the language of the statute and its legislative
 8   history.” Id.
 9         If the statute contains “clear, understandable, unmistakable terms,” then that
10   strongly indicates the Legislature intended to create a private cause of action. Id. at
11   597 (citing Moradi–Shalal v. Fireman’s Fund Ins. Co., 46 Cal. 3d 287, 295 (1988)).
12   For instance, “the statute may expressly state that a person has or is liable for a cause
13   of action” for a violation or it “may refer to a remedy or means of enforcing its
14   substantive provisions.”    Id.   Absent such language, courts review the statute’s
15   legislative history for evidence of the Legislature’s intent. Id.
16         Here, there is no caselaw that clearly addresses the issue of whether a private
17   cause of action exists under section 4421. Therefore, the Court will look to the
18   statute’s language and legislative history to determine whether the Legislature
19   intended to create a private cause of action.
20         Section 4421 provides that:
21         A person shall not set fire or cause fire to be set to any forest, brush, or
22         other flammable material which is on any land that is not his own, or
23         under his legal control, without the permission of the owner, lessee, or
24         agent of the owner or lessee of the land.
25   This language does not “clearly, understandably, or unmistakably” create a private
26   cause of action. The statute neither mentions causes of action nor references remedies
27   or a means of enforcement. See Lu, 50 Cal. 4th at 596. Since express language
28   creating a private cause of action is absent from section 4421, the Court will now




                                                  5
Case 2:19-cv-06830-ODW-KS Document 41 Filed 07/31/20 Page 6 of 11 Page ID #:216




 1   examine the statute’s legislative history.
 2           Section 4421’s legislative history is minimal and does not provide an extensive
 3   analysis for the Court to consider. However, section 4421 is cross-referenced in
 4   section 4021, which provides that “the willful or negligent commission of any of the
 5   acts prohibited or the omission of any of the acts required by . . . Chapter 6
 6   (commencing with Section 4411), inclusive, of Part 2 of this division is a
 7   misdemeanor.” Cal. Pub. Res. Code § 4021. Moreover, the conduct prohibited under
 8   section 4421 is also invoked to establish liability under California Health and Safety
 9   Code sections 13007 and 13008. The interplay between all these statutes makes it
10   clear that the conduct identified in section 4421 serves as basis for liability for other
11   statutes but does not clearly establish a private cause of action.          Indeed, the
12   Government’s own argument invokes section 4421 as a basis for liability for its other
13   claims.
14           In situations like this one, where express language is absent from a statue and
15   its history, it is the party who advocates for judicial recognition of a private right of
16   action that “bears a heavy, perhaps insurmountable, burden of persuasion." Crusader,
17   54 Cal. App. 4th at 133. Here, the Government did not satisfy this burden, and thus
18   the Court need not reach Yanez’s other arguments. The Court GRANTS Yanez’s
19   Motion to Dismiss the Government’s third claim against him for a violation of section
20   4421.
21                    b. Violation of 36 C.F.R. Section 261.5
22           The Government alleges that Yanez violated subsections 261.5(c), (d), and (e).
23   (See Yanez Opp’n 7–10.) Those subsections prohibit:
24           (c) Causing timber, trees, slash, brush or grass to burn except as
25           authorized by permit.
26           (d) Leaving a fire without completely extinguishing it.
27           (e) Causing and failing to maintain control of a fire that is not a
28           prescribed fire that damages the National Forest System.




                                                  6
Case 2:19-cv-06830-ODW-KS Document 41 Filed 07/31/20 Page 7 of 11 Page ID #:217




 1   36 C.F.R. § 261.5(c)–(e).
 2         As a preliminary matter, Yanez claims that subsections (c), (d), and (e) require
 3   intentional conduct.     (Yanez Mot. 7.)         However, 36 C.F.R. section 261.1(c)
 4   unequivocally states that “[u]nless an offense set out in this part specifies that intent is
 5   required, intent is not an element of any offense under this part.” Intent is not
 6   expressly required in section 261.5; thus, Yanez’s first argument is unavailing.
 7         Yanez also argues that section 261.5 does not create an independent civil tort
 8   claim for relief.   (Yanez Mot. 8.) Yanez points to the regulation’s reference to
 9   remedies “as a penalty not to exceed $500 and/or six months in jail.” (Yanez Mot. 8.)
10   The weight of authority supports Yanez’s argument. Courts have rejected attempts to
11   summarily extend violations of a criminal provision into a basis for civil liability. See
12   United States v. S. Cal. Edison Co., 413 F. Supp. 2d 1101, 1126 (E.D. Cal. 2006)
13   (“Perhaps these regulatory violations support civil liability under a trespass theory, but
14   the United States does not provide any legal authority suggesting as much.”). It is
15   also improper to pursue criminal fines in civil cases. See United States v. Sierra Pac.
16   Indus., 100 F. Supp. 3d 948, 957 n.5 (E.D. Cal. 2015), aff’d, 862 F.3d 1157 (9th Cir.
17   2017) (“The government did not, and could not, pursue the criminal fine or
18   imprisonment contemplated by § 261.5(c) in this civil case.”).
19         Here, the Government does not provide any caselaw to support the proposition
20   that a section 261.5 violation can constitute a stand-alone civil claim. In fact, the
21   Government concedes that the section 261.5 claim serves as a basis for its first and
22   second claims. (Yanez Opp’n 9.) Consistent with the weight of authority in favor of
23   Yanez’s argument, the Court finds that a violation of 36 C.F.R. section 261.5 cannot
24   be brought as a stand-alone claim in this civil action and GRANTS Yanez’s Motion
25   to Dismiss the Government’s third claim based on that federal regulation.
26         In summary, the Court is persuaded that dismissal of the Government’s third
27   claim against Yanez is warranted. Given the absence of a stand-alone civil claim
28   under California Public Resources Code section 4421 and 36 C.F.R. section 261.5,




                                                  7
Case 2:19-cv-06830-ODW-KS Document 41 Filed 07/31/20 Page 8 of 11 Page ID #:218




 1   amendment would be futile, and so the Court DISMISSES the Government’s third
 2   claim against Yanez without leave to amend. Schreiber, 806 F.2d at 1401 (noting
 3   that leave to amend may be denied when “the court determines that the allegation of
 4   other facts consistent with the challenged pleading could not possibly cure the
 5   deficiency.”).
 6   B.    Polaris’s Motion to Dismiss
 7         Polaris moves to dismiss the Government’s second and third claims as a matter
 8   of law. (Polaris Mot. 1.) The Court addresses each claim in turn.
 9                    a. Second Claim: Violations of California Health and Safety Code
10                      Sections 13001, 13007–13009.1, and California Civil Code
11                      Section 3287
12         Polaris moves to dismiss the Government’s second claim on the basis that
13   neither Polaris’s employees nor its facilities contributed to the Pilot Fire. (Polaris
14   Mot. 4.)   Polaris argues that the Government did not allege that “(1) Polaris’s
15   employees or agents were physically present at the scene and negligently contributed
16   to the fire, or (2) Polaris negligently owned, operated, or maintained equipment or
17   facilities that caused the fire.” (Polaris Mot. 7.) Polaris contends that, because the
18   Government failed to plead facts that show Polaris proximately caused the Pilot Fire,
19   it cannot recover fire suppression and investigation costs under sections 13009 and
20   13009.1. (Polaris Mot. 1.)
21         As a preliminary matter, the Government correctly notes that Polaris’s Motion
22   does not address California Health and Safety Code section 13007, which is also part
23   of the Government’s second claim. (Opp’n to Polaris Mot. (“Polaris Opp’n”) 6, ECF
24   No. 34.)    With respect to Polaris’s arguments, the Government advocates for
25   incorporation of California’s product liability law into sections 13009 and 13009.1.
26   (Polaris Opp’n 7.) The Government reasons that Polaris may not have been at the site
27   when the Pilot Fire ignited, but nonetheless is liable under product liability law
28   because its defective product caused the Pilot Fire. (Polaris Opp’n 7, 8, 12.) The




                                               8
Case 2:19-cv-06830-ODW-KS Document 41 Filed 07/31/20 Page 9 of 11 Page ID #:219




 1   Parties’ differences in interpretation of the scope of sections 13009 and 13009.1 stem
 2   from a split in appellate caselaw.
 3         Both Parties acknowledge that there are conflicting California appellate
 4   decisions on whether sections 13009 and 13009.1 allow for recovery of fire
 5   suppression and investigation costs under common law theories. (Polaris Mot. 5;
 6   Polaris Opp’n 11.) In Department of Forestry and Fire Protection v. Howell, the
 7   California Court of Appeals for the Third District concluded that sections 13009 and
 8   13009.1 did not incorporate common law theories of negligence and did not permit
 9   recovery for fire suppression costs under the theory of vicarious liability. 18 Cal. App.
10   5th 154, 176 (2017). More recently, the California Court of Appeals for the Second
11   District permitted recovery under vicarious liability after concluding that sections
12   13009 and 13009.1 incorporated common law theories of negligence. Presbyterian
13   Camp & Conf. Ctrs., Inc. v. Super. Ct., 42 Cal. App. 5th 148, 163 (2019). On January
14   22, 2020, the California Supreme Court granted review of Presbyterian and denied a
15   request for the appellate decision to remain precedential pending review.
16   Presbyterian Camp & Conf. Ctrs. v. Super. Ct., 456 P.3d 415 (Cal. 2020).
17         Here, Polaris’s liability under the Government’s second claim hinges on this
18   very issue of whether common law theories are incorporated into sections 13009 and
19   13009.1. In situations like this, “[w]here the state supreme court has not spoken on an
20   issue presented to a federal court, the federal court must determine what result the
21   state supreme court would reach based on state appellate court opinions, statutes, and
22   treatises.” Vernon v. City of Los Angeles, 27 F.3d 1385, 1391 (9th Cir. 1994).
23         Notably, this Court confronted this predicament in a prior case. See United
24   States v. Al-Shawaf, No. 16-cv-01539-ODW (SPx), 2018 WL 4501108 (C.D. Cal.
25   Sept. 19, 2018). In that case, decided prior to Presbyterian, the Court declined to
26   adopt Howell, instead taking a plain meaning approach to sections 13009 and 13009.1.
27   Al-Shawaf, 2018 WL 4501108, at *8. In other words, the Court engaged in the
28   analysis applicable where the “California Supreme Court has not addressed [the]




                                                 9
Case 2:19-cv-06830-ODW-KS Document 41 Filed 07/31/20 Page 10 of 11 Page ID #:220




  1   question,” and first looked to the statutes’ language. Id. When a statute’s language is
  2   clear and unambiguous, there is no need for judicial construction and “the statute’s
  3   plain meaning should be followed while giving effect to the specifically defined words
  4   that give the words a special meaning.”         Id. (citing MacIsaac v. Waste Mgmt.
  5   Collection & Recycling, Inc., 134 Cal. App. 4th 1076, 1082–83 (2005)). The Court
  6   concluded that the plain meaning of sections 13009 and 13009.1 allowed for recovery
  7   under vicarious liability and common law negligence principles. Id. at *9. Although
  8   Presbyterian is currently pending review, the Court finds no reason to deviate from its
  9   previous plain meaning approach to sections 13009 and 13009.1.
 10         Here, the Government’s second claim is based on the allegation that Polaris’s
 11   defective product caused the Pilot Fire. Based on the plain meaning of sections 13009
 12   and 13009.1, the Court finds that the Government has sufficiently pleaded its second
 13   claim against Polaris. Accordingly, the Court DENIES Polaris’s Motion as to the
 14   second claim.
 15                   b. Third Claim: Violations of California Public Resources Code
 16                      Section 4421 and 36 C.F.R. Section 261.5
 17         Polaris moves to dismiss the Government’s third claim on the basis that
 18   California Public Resources Code section 4421 and 36 C.F.R. section 261.5 prohibit
 19   only unauthorized intentional acts. (Polaris Mot. 7.) Polaris also asserts that section
 20   261.5 applies only to conduct that occurs on federal land or adjacent lands; thus, it is
 21   inapplicable here because the Government did not allege that Polaris took any action
 22   on federal property. (Polaris Mot. 7.)
 23         However, as the Court previously stated, the Government did not satisfy its
 24   heavy burden to establish that section 4421 includes a private right of action. Further,
 25   the Government failed to show that a section 261.5 violation can constitute a stand-
 26   alone civil claim. Although Polaris does not raise these same arguments in its Motion,
 27   “[a] trial court may dismiss a claim sua sponte under Fed. R. Civ. P. 12(b)(6) . . .
 28   without notice where the claimant cannot possibly win relief.” Omar v. Sea-Land




                                                 10
Case 2:19-cv-06830-ODW-KS Document 41 Filed 07/31/20 Page 11 of 11 Page ID #:221




  1   Serv., Inc., 813 F.3d 986, 991 (9th Cir. 1987). Accordingly, the Court, on its own
  2   motion, DISMISSES the Government’s third claim against Polaris without leave to
  3   amend and DENIES Polaris’s Motion as to this third claim.
  4                                  V.   CONCLUSION
  5         For the reasons discussed above, the Court GRANTS Yanez’s Motion to
  6   Dismiss (ECF No. 31) and DISMISSES the Government’s third claim as to all
  7   Defendants without leave to amend. Further, the Court DENIES Polaris’s Motion to
  8   Dismiss (ECF No. 29).
  9
 10         IT IS SO ORDERED.
 11
 12         Dated: July 31, 2020
 13
 14                                ____________________________________
 15                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                              11
